108 F.3d 1374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Ronald Timothy STEWART, Defendant--Appellant.
No. 97-6051.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997Decided March 13, 1997.

Ronald Timothy Stewart, Appellant Pro Se.
Robert Edward Skiver, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders (1) denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and (2) denying his motion for reconsideration.  We have reviewed the record and find no reversible error because Appellant's claims challenging his sentence are without merit.  Accordingly, we deny a certificate of appealability and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED